Citation Nr: 1042855	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1966.  The appellant is the widow of the Veteran, who died in May 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2006, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In July 2007, the Board remanded the claim to the RO for 
additional development.  The Board is also satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  In this regard the additional 
development requested was completed to the extent possible.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The Veteran died in May 1979 of chronic granulocytic 
leukemia.  

2.  At the time of the Veteran's death, he had no service-
connected disabilities.

3.  The Veteran did not engage in a radiation risk activity 
during his active service, and there is no evidence of exposure 
to ionizing radiation during service. 

4.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 101(24), 1101, 
1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the appellant's claim for entitlement to service 
connection for cause of death, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VCAA letters dated in October 2004, July 2006, and February 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the claims. 
These letters informed her that additional information or 
evidence was needed to support her claims, and asked her to send 
the information or evidence to VA.  

In addition, specifically in the context of a claim for cause of 
death benefits under 38 U.S.C.A. § 1310 Dependents and Indemnity 
Compensation (DIC), the Court held that section 5103(a) notice 
must include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during the 
deceased Veteran's lifetime was not granted. Id.  The February 
2009 met the requirements of Hupp. 

Notice as to the appropriate disability ratings or effective 
dates to be assigned was sent to the appellant in July 2007.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant private 
records are in the file.  The appellant was afforded a hearing 
before the Board.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Service Connection for the Cause of Death

The Veteran died in May 1979.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest due to or as a consequence of bone marrow transplantation 
due to or as a consequence of leukemia.  

The appellant, who is the Veteran's surviving spouse, contends 
that his death resulted from his exposure to ionizing radiation 
during service.  Specifically, she contends that the Veteran was 
flying B-52's with leaky Plutonium bombs which exposed him to 
radiation.  

A claimant seeking dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or substantially 
and materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a Veteran will be considered to 
have been due to a service- connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  A service-connected disability is 
one that was incurred in or aggravated during active service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, certain chronic diseases, including leukemia, are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from service.  
38 U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2010).  However, the Veteran's active duty records do not reveal 
any diagnosis of leukemia.  In fact, private medical records show 
that leukemia was not diagnosed until April 1978, over 12 years 
after his last date of active duty service in 1966.  As such, 
service connection cannot be established for leukemia on a direct 
basis or on a presumptive basis under 38 C.F.R. § 3.309(a).  The 
Board also notes that the Veteran was not service connected for 
any disability at the time of his death.  

Additionally, service connection for disability based on exposure 
to ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are presumptively 
service-connected when they occur in "radiation-exposed 
Veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected, provided that 
certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Under the first method of establishing service connection for 
disability based on exposure to ionizing radiation, diseases 
specific to radiation-exposed Veterans are the following: 
leukemia (other than chronic lymphocytic leukemia), thyroid 
cancer, breast cancer, cancer of the pharynx, esophageal cancer, 
stomach cancer, cancer of the small intestine, pancreatic cancer, 
multiple myeloma, lymphomas (except Hodgkin's disease), cancer of 
the bile ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary gland 
cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, 
bone cancer, brain cancer, colon cancer, lung cancer, and ovarian 
cancer.  38 C.F.R. § 3.309(d)(2).  As such, the Veteran's 
leukemia qualifies as a disease specific to radiation-exposed 
Veterans.

However, the Veteran does not meet the criteria for a "radiation-
exposed Veteran." The term "radiation-exposed Veteran" means a 
Veteran who participated in a "radiation- risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki during the period beginning 
on August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or service at certain gaseous 
diffusion plants before February 1, 1992 and certain service on 
Amchitka Island, Alaska, before January 1, 1974. 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Here, the Veteran was not enlisted in the military between August 
6, 1945, and July 1, 1946.  Also, there is no evidence suggesting 
that the Veteran was ever a prisoner of war.  Further, personnel 
records do not show that he had on-site participation in a test 
involving the atmospheric detonation of a nuclear device.  
Finally, there is no indication that the Veteran had service at 
certain gaseous diffusion plants before February 1, 1992, or 
certain service on Amchitka Island, Alaska, before January 1, 
1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  
Without such evidence, the Board finds that the Veteran is not a 
"radiation-exposed Veteran," and presumptive service connection 
under 38 C.F.R. § 3.309(d) does not apply.

The second method of establishing service connection for 
disability based on exposure to ionizing radiation involves 
claims based on "radiogenic diseases."  The Veteran's death 
certificate verifies that his cause of death was leukemia, which 
is listed as a radiogenic disease under 38 C.F.R. § 3.311.  That 
regulation provides that in all cases in which it is established 
that a radiogenic disease first became manifest after service, 
and the disease is not subject to the presumptive periods 
provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be 
made as to the radiation dose or doses. 38 C.F.R. § 3.311(a).  If 
exposure is confirmed, the claim will be referred to the Under 
Secretary for Benefits as directed in 38 C.F.R. § 
3.111(b)(1)(iii) for further disposition.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as 
a disease that may be induced by ionizing radiation, and 
specifically includes the following: all forms of leukemia, 
except chronic lymphocytic leukemia; thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, cancer 
of the rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) indicates that leukemia can become manifest 
at any time after exposure.  As such, he Veteran had a radiogenic 
disease that became manifest within the specified time period.  

The Board notes that the Veteran's DD Form 214 lists his Air 
Force Specialty Code (AFSC) as 32150K.  The words on this DD Form 
214 are "Bomb Nav Sys Mech."  The Board has researched this AFSC 
and found the following information.  This AFSC has long been 
called a Bomb Navigation Systems Mechanic.  This occupational 
specialty involves performing organizational and field 
maintenance on bomb navigation systems assemblies and equipment 
components, checking operation of maintenance on optical 
stabilization systems and bomb-navigation computers, associated 
radar systems, and electro-optical viewing systems.  No 
information about this AFSC gave any indication that it involved 
any work directly on or around nuclear weapons of any type.   

The record shows that in December 2004, a response from the NPRC 
indicates that there was no document or information to show that 
the Veteran was exposed to radiation, including no Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) in the 
file.  In an October 2009 Memorandum from the Department of the 
Air Force, it was noted that the office had queried the 
occupational radiation exposure monitoring records in the USAF 
Master Radiation Exposure Registry for the Veteran and found no 
external or internal radiation exposure data for the Veteran.  It 
was noted that the MRER is the single repository for occupational 
radiation exposure monitoring for all Air Force personnel.  It 
was noted that the organization also sent an inquiry to the Air 
Force Safety Center (AFSC) requesting information they might have 
regarding the Veteran's radiation exposure history.  It was noted 
that the AFSC reviewed the Veteran's personnel records from NPRC 
and determined that the Veteran served as a bomb navigation 
system mechanic at Grand Forks AFB.  It was reported the Veteran 
may have worked for nuclear capable units, his duties would not 
have required him to work directly with nuclear weapons systems 
or components and as such, no dose was given for the Veteran.  

It was also noted that the appellant stated that the Veteran flew 
with leaky plutonium bombs and that "leaky" in reference to 
nuclear weapons can have two meanings.  The first would be a 
reference to the radiation emitted by the radioactive materials 
contained in large nuclear weapons which to some degree can 
penetrate the weapon components and the case.  It was noted that 
in order for a worker to receive an occupational exposure form 
these emissions, a worker would need to have spent numerous hours 
within a few feet of the weapon as a routine part of their work.  
It was noted that as previously stated the Veteran's duties would 
not have required the proximities and exposure duration to 
justify an occupational exposure.  The second meaning of leaky 
plutonium bomb was noted to refer to liberation of radioactive 
materials within the weapon itself.  It was reported that this 
would require a compromise in the weapon from an accident or 
incident.  It was noted that the Air Force has never experienced 
a release of radioactive material from a nuclear weapon accident 
or incident at Grand Forks AFB.  Therefore, service connection is 
not warranted for a radiogenic disease under 38 C.F.R. § 3.311.  

Under the third method of establishing service connection for 
disability based on exposure to ionizing radiation, service 
connection may be established when the evidence supports a 
medical nexus between in-service exposure to radiation and the 
disease.  As previously discussed, the record shows that the 
Veteran was not exposed to ionizing radiation during his active 
military career.  

Thus, the claim of entitlement to service connection for the 
cause of the Veteran's death as due to in-service radiation must 
be denied because the preponderance of the evidence is against 
the claim.  Moreover, the appellant does not contend, and 
evidence of record does not otherwise establish, that his 
terminal acute leukemia was incurred as a result of any other 
incident of active service.  

The Board recognizes that the appellant has related the Veteran's 
death to his service.  However, the appellant is not competent, 
as a layperson without medical expertise, to provide a diagnosis, 
opine as to medical etiology, or render medical opinions.  Barr 
v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The medical issue presented is not so 
obvious as to lend itself to lay interpretation; the issue of the 
cause of the Veteran's death and its relationship to service is 
complex and not one that the appellant is competent to provide.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because of this, 
her allegations, alone, are of no probative value to 
substantiating them. There is no medical evidence of record that 
in any way associates the Veteran's leukemia with service or any 
incident therein.  For the foregoing reasons, the Board concludes 
that service connection for is not warranted for the cause of the 
Veteran's death.




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


